Black, J.
The question earnestly argued by counsel is not properly before us. The rulings of the court sustaining demurrers of the appellees to the complaint of the appellant are assigned as errors. In the transcript of the record filed in this court such rulings, with the exceptions thereto of the appellant, are shown, but no further proceedings are set forth in the transcript. What final judgment, if any, was rendered does not appear. Sustaining a demurrer to a complaint is not a final judgment, and from such ruling alone, without the further action of the court, an appeal will not lie. Brannock v. Stocker, 76 Ind. 573; Slagle v. Bodmer, 58 Ind. 465; Thomas v. Chicago, etc., R. Co., 139 Ind. 462; Gray v. Singer, 137 Ind. 257; Champ v. Kendrick, 130 Ind. 545; City of Jeffersonville v. Tomlin, 7 Ind. App. 681; Masten v. Indiana, etc., Co., 19 Ind. App. 633; Foster v. Lindley, 20 Ind. App. 155.
Appeal dismissed.